DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the broken end of the intestine" and “the hollow inner cavity (of the circular tube)”.  There is insufficient antecedent basis for these limitation in the claim. Claims 2-4 are also indefinite by virtue of their dependency on indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 105078535 A – see attached CN 105078535 B document providing the English translation of the reference) in view of Gray (US 2018/0078745 A1).
Regarding claim 1, Cai discloses: A degradable intestinal diversion device (see Fig. 1, see also Summary of Invention section Paragraph 1 mentioning the stent in Fig. 1 is degradable), comprising an intestinal fixation part (see Fig. 1 showing an anastomosis stent), wherein the intestinal fixation part includes a circular tube (see Fig. 1 showing the anastomosis stent has a circular tube-shaped body) constituting the bridge for the intestinal incisions (see Fig. 1 having a tubular middle portion 1, constituting a bridge) on both sides to crawl towards each other and anastomose (see “Refer to the attached figure” section Paragraph 1); the two ends of the circular tube (trumpet-shaped openings 2, see Fig. 1) are respectively connected a gradually expanding flared opening (see Fig. 1 showing the adjacent ends of the anastomosis stent being flared outward), and a convex ring (see “Summary of Invention” section Paragraph 2 mentioning the middle portion of the stent has a convex ring for bundling the ends of the intestine, seen labeled as “protruding ring 3”) for binding the broken end of the intestine (see “Summary of Invention” section Paragraph 2 mentioning the middle portion of the stent has a convex ring for bundling the ends of the intestine, seen labeled as “protruding ring 3”) is arranged on the circular tube (protruding ring 3 is arranged on the middle portion of the stent as shown in Fig. 1, see “Refer to the attached figure” section Paragraph 1) near each flared opening (shown in Fig. 1), wherein the intestinal fixed part is made of biocompatible degradable materials (see “Summary of Invention” section Paragraphs 1-2 mentioning wherein the anastomosis stent is made from degradable, human-acceptable materials) 
However, Cai does not expressly disclose wherein the hollow inner cavity of the circular tube is provided with a barrier film for blocking the hollow inner cavity; the intestinal fixed part and the barrier film is made of biocompatible degradable materials.
However, in the same field of endeavor, namely biocompatible anastomosis stents, Gray teaches an anastomosis stent (see Figs. 1A-2) comprising a hollow, tubular body (see Figs. 1A-2) comprising a barrier film (one-way slit valve 540, see Figs. 5A-5B) for blocking the hollow inner cavity (see Paragraph 27 mentioning wherein one-way valve 440 (seen to be similar in function to one-way slit valve 540), prevents or inhibits the entry of digesting materials without impeding the flow of bile and/or gallstones and are made of polymeric materials)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hollow cavity of the anastomosis stent disclosed by Cai to include the one-way valve as taught and suggested by Gray to, in this case, prevents or inhibits the entry of digesting materials without impeding the flow of bile and/or gallstones. It is noted that as the stent disclosed by Cai is biocompatible and degradable, so too would the one-way valve of Gray be when incorporated into the device of Cai. 
Regarding claim 2, the combination of Cai and Gray disclose the invention of claim 1, Cai as modified by Gray further discloses wherein the barrier film and the flared opening are integrally formed with the circular tube (see Cai Fig. 1 showing the flared openings formed integrally with the circular tube, noting that the one-way valve of Gray, as incorporated into the device of Cai would be formed integrally therewith to ensure the valve can function without being displaced by the flow of fluid therethrough. 
Regarding claim 4, the combination of Cai and Gray disclose the invention of claim 1, Cai further discloses wherein the biocompatible degradable material is doped with barium sulfate (see “Refer to the attached figure” section Paragraph 2 mentioning wherein the human-acceptable, biodegradable material of the stent is mixed with an appropriate amount of barium sulfate)
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 105078535 A) in view of Gray (US 2018/0078745 A1) as applied to claim 1, further in view of Imran (US 2010/0023132 A1)
Regarding claim 3, the combination of Cai and Gray disclose all the limitations of the invention of claim 1.
However, while Cai discloses wherein the biodegradable material the stent may be comprised of a human-acceptable, biodegradable material such as polylactic acid (see “Refer to the attached figure” section Paragraph 2), the combination does not expressly disclose wherein the biocompatible degradable material is polyglycolic acid.
However, in the same field of endeavor, namely anastomosis stents comprised of biodegradable material, Imran teaches an anastomosis stent (scaffold 10, see Fig. 1) including a barrier layer (barrier layer 50, see Fig. 1), wherein the stent is comprised of a biodegradable polymer (see Paragraph 36 mentioning wherein the stent scaffold is comprised of biodegradable polymeric material) comprised of polyglycolic acid (See Paragraph 36 mentioning wherein the stent scaffold may be comprised of either polyglycolic acid or polylactic acid) to, when exposed to fluids in the intestine or other body lumen, either degrade and be reabsorbed by the body, or to cause the stent to soften and collapse into a flexible mass that can be readily passed out of the intestine or other body lumen (See Paragraph 36)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the biodegradable material polylactic acid of Cai to be substituted with polyglycolic acid as taught and suggested by Imran to, in this case, when exposed to fluids in the intestine or other body lumen, either degrade and be reabsorbed by the body, or to cause the stent to soften and collapse into a flexible mass that can be readily passed out of the intestine or other body lumen (See Imran Paragraph 36)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2018/0092732 A1 to
Kringle, US 2017/0348129 A1 to Hingston, US 2017/0325983 A1 to Valdes, US 2019/0099589 A1 to
Walsh, and US 2017/0035428 A1 to Binmoeller all disclose surgical anastomosis stents having flared adjacent ends and are comprised of biocompatible material
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771